LyoN, O. J.
Although in 1890 C. C. Thompson was a stockholder in, and the manager of the business of, the Thompson Brothers Co. and the C. C. Thompson Lumber Co. in this state (they being Illinois corporations, having their principal offices in Chicago), yet they wrere separate and distinct corporations, neither having any interest in, control over, or possession of, the property of the other. The tax in question was assessed by a wrong name upon the property of the Thompson Bros. Co. and the property. of the C. C. Thompson Lumber Co. was seized by the sheriff to enforce payment of such tax. Of course the seizure was without authority of law,— as much so as it would have been had the lumber seized belonged to some individual not connected with either corporation, and who had no interest in, or control of, the lumber upon which the tax was assessed.
The action was commenced before a justice of the peace. It is claimed by defendant that it cannot be maintained, *355because of the provisions of sec. 3732, R. S., which are to the effect that an action of replevin shall not be maintained before a justice of the peace for property “ taken by virtue of any warrant for the collection of any tax, in pursuance of any statute of this state.” The statute does not reach the case. Its operation is confined to cases in which the property seized is that of the person, or one in privity with the person, against whom the tax was assessed. Power v. Kindschi, 58 Wis. 539. In the present case the tax was not assessed against the plaintiff, and the plaintiff is not in privity with the owner of the property assessed, or the firm or company named as pwner in the tax list. On the undisputed evidence the direction of a verdict for plaintiff was right, and the judgment of the circuit court for the recovery of the lumber by plaintiff should not be disturbed.
By the Court. — Judgment affirmed.